Name: Commission Regulation (EEC) No 1633/85 of 17 June 1985 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats
 Type: Regulation
 Subject Matter: information technology and data processing;  processed agricultural produce;  economic policy
 Date Published: nan

 Avis juridique important|31985R1633Commission Regulation (EEC) No 1633/85 of 17 June 1985 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats Official Journal L 158 , 18/06/1985 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 18 P. 0189 Swedish special edition: Chapter 3 Volume 18 P. 0189 Spanish special edition: Chapter 03 Volume 35 P. 0118 Portuguese special edition Chapter 03 Volume 35 P. 0118 *****COMMISSION REGULATION (EEC) No 1633/85 of 17 June 1985 amending Regulation (EEC) No 205/73 on communications between Member States and the Commission concerning oils and fats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 231/85 (2), and in particular Articles 5 (5), 11 (8) and 12 (4) thereof, Whereas Commission Regulation (EEC) No 205/73 (3), as last amended by Regulation (EEC) No 1037/79 (4), lays down that Member States must communicate to the Commission information on the working of the various measures provided for in Regulation No 136/66/EEC; whereas, in order to take account of the changes that have taken place and of the experience that has been gained, the obligations falling on Member States as regards the information to be sent at regular intervals to the Commission should be revised; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 205/73 is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 With regard to the aid referred to in Article 5 of Regulation No 136/66/EEC, for the qualities of olive oil corresponding to the definitions given in 1 and 4 of the Annex to that Regulation, producer Member States shall inform the Commission of the following: 1. In respect of growers who are members of a producers' group: (a) every two months, from 31 May to 30 November, the number of olive growers who have submitted an application for aid since the beginning of the marketing year until the end of the preceding month and the quantities in respect of which the aid is requested; (b) in respect of the aids paid on the basis of the quantity actually produced, every two months, from 31 December and until all the applications for aid have been cleared, for the preceding marketing year: - the quantities of oil for which only the advance payment provided for in Article 12 of Regulation (EEC) No 2261/84 has been made, the total amount of such advance payments and the number of olive growers concerned, subdivided into advance payments of 100 % and advance paymants of less than 100 %, - the quantities of oil for which the final aid has been paid, the total amount of aid paid and the number of olive growers concerned, - the quantities of oil in respect of which entitlement of the aid was refused, stating the number of olive growers concernd; (c) in respect of the aids paid on a flat-rate basis in accordance with the second subparagraph of Article 2 (4) of Regulation (EEC) No 2261/84, each quarter, from 31 December and until all the applications for aid have been cleared, for the preceding marketing year: - the quantities of oil for which the aid has been paid, stating the number of olive growers concerned, - the quantities of oil in respect of which entitlement to the aid has been refused, stating the number of olive growers concerned. 2. In respect of olive growers who are not members of a producers' group: (a) not later than 30 November, for the preceding marketing year, the number of crop declarations lodged, (b) every quarter, from 31 December and until all the applications for aid have been cleared, for the preceding marketing year: - the quantities of oil for which the aid has been paid, stating the number of olive growers concerned, - the quantities of oil in respct of which entitlement of the aid has been refused, stating the number of olive growers concerned.' 2. The following Article 1a is added: 'Article 1a With regard to the aid referred to in Article 11 of Regulation No 136/66/EEC, for the qualities of olive oil corresponding to the definitions given in 1, 3 and 6 of the Annex to that Regulation, the Member States shall inform the Commission of the following: (a) each month, broken down by quality, the quantities of olive oil for which the aid was requested during the preceding month; (b) each month, the amounts of the import securities as referred to in Article 14 of Commission Regulation (EEC) No 3172/80 that were respectively: - lodged, - forfeited, - repaid, during the preceding month, stating the corresponding quantities of oil; (c) every six months, broken down by quality, the quantities of olive oil prepared for the market without an application for aid being made by the approved undertakings, as established during the preceding six months at the time of the scrutiny of stock records.' 3. Article 2 is replaced by the following: 'Article 2 With regard to the intervention measures referred to in Article 12 of Regulation No 136/66/EEC, producer Member States shall notify the Commission of the following: A. With regard to buying in: (a) in the case of offers to buy in before the 15th day of each month, the quantities, the declared qualities and the place of delivery of the olive oil delivered to the intervention agencies during the preceding month, (b) each odd month the quantities, qualities and place of storage of the olive oil taken over by the intervention agencies since the beginning of the marketing year until the end of the preceding month; B. With regard to sales: (a) in the case of sales other than sales by tender within 15 days of sale, the quantities and qualities of the olive oil or oil-containing residues sold by the intervention agency, indicating where they were stored at the time of sale, (b) for all sales each odd month, the quantities, qualities and place of storage of the olive oil actually released since the beginning of the marketing year until the end of the preceding month, subdivided into sales by tender and other sales, and indicating the difference between the quantity actually released and the quantity given in the agency's records; C. With regard to carry-over stocks within one month of the expiry of the marketing year: (a) the quantities and qualities of the olive oil established as missing during the preceding marketing year, broken down by place of storage, (b) the quantities of olive oil in storage at the end of the marketing year, broken down by place of storage and quantity, and indicating the quantities which have already been sold but have not yet been released, (c) the quantities of residues in storage at the end of the marketing year, indicating the quantities which have already been sold but have not yet been released.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 26, 31. 1. 1985, p. 12. (3) OJ No L 23, 29. 1. 1973, p. 15. (4) OJ No L 130, 29. 5. 1979, p. 20.